Citation Nr: 9907681	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  94-12 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a gunshot wound to the right thigh, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from December 
1944 to December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to an increased evaluation for residuals of a 
shrapnel wound to the right thigh with injury to muscle group 
XIV.  

This case was previously before the Board in April 1996, at 
which time the issue of entitlement to an increased 
evaluation for residuals of a gunshot wound to the right 
thigh was remanded for further development of the evidence.  
In April 1996, the Board also denied the veteran's claim of 
entitlement to nonservice-connected pension benefits.  The 
Board's decision was thereafter affirmed by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "Court") in a Memorandum Decision dated in 
August 1997.  Subia v. Gober, U.S. Vet. App. No. 96-838 
(August 5, 1997).  The issue of entitlement to an increased 
disability evaluation is the sole issue now before the Board.

In the Introduction to its April 1996 decision, the Board 
noted that the veteran had raised the issue of entitlement to 
service connection for anemia, claimed as secondary to his 
service-connected gunshot wound residuals.  The RO duly 
develop that issues and denied the claim in a November 1998 
rating decision.  The veteran, to the Board's knowledge, has 
not filed a Notice of Disagreement as to that issue.  
Accordingly, the issue of entitlement to service connection 
for anemia is not currently on appeal and will be not be 
discussed further.  


FINDINGS OF FACT

1.  Service-connected residuals of a gunshot wound to the 
veteran's right thigh, involving Muscle Group XIV, are 
manifested by minimal to no muscle tissue loss and well-
healed entry and exit scars. 

2.  An exceptional or unusual disability picture is not 
present in this case.



CONCLUSIONS OF LAW

1.  The criteria for disability evaluation greater than 10 
percent for residuals a gunshot wound to the right thigh have 
not been met.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
§§ 3.951, 4.56, 4.73, Diagnostic Code (DC) 5314 (1996)  
38 C.F.R. §§ 4.56, 4.71a, DC 5314 (1998).

2.  The assignment of an additional disability rating on an 
extraschedular basis is not warranted.  38 C.F.R. § 3.321(b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to an increased 
disability evaluation for his service-connected residuals of 
a gunshot wound to the right thigh.  The condition is 
currently evaluated as 10 percent disabling.  He contends 
that the condition has worsened in severity.

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement.  
Proscelle v. Derwinski, 2 Vet. App. 629, 631 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service-connected disability, the veteran need 
only submit his competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  
Proscelle, 2 Vet. App. at 632;  see also Jones v. Brown, 7 
Vet. App. 134 (1994).  The veteran has generally alleged that 
the symptoms of his service-connected residuals of a gunshot 
wound to the right thigh have increased in severity.  The 
Board finds that the veteran's claim is well-grounded within 
the meaning of 38 U.S.C.A. § 5107.  The Board is satisfied 
that the RO has adequately conformed with the Board's April 
1996 Remand.  No further development is necessary in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Factual Background

There are no service medical records available which record 
the incurrence of the veteran's gunshot wound to the right 
buttock and thigh.  Nevertheless, the evidence of record 
shows that the veteran incurred the wound in June 1945.  A VA 
examination report dated in June 1954 reported evidence of a 
through and through gunshot wound with a well-healed, non-
adherent and non-tender 3/4 inch entrance scar at the lower and 
outer quadrant of the right buttock, and a non-adherent 1 1/8 
inch by 1/2 inch exit scar on the antero-lateral aspect of the 
distal 1/3 of the right thigh. 

In May 1995, the veteran submitted a claim for an increased 
disability evaluation for service-connected residuals of a 
gunshot wound to the right thigh.  He reported that his 
symptoms had increased in severity, that he limped with 
excruciating pain and could no longer work on his farm as a 
result of his service-connected disability.  He submitted a 
statement dated in May 1995 from M. S. R., M.D., who stated 
that the veteran had been under his care since October 1994 
for severe anemia secondary to severely increasing 
excruciating pain and numbness of the right thigh due to old 
scars most likely due to gunshot wounds.  Dr. R. stated that 
the veteran required constant medical treatment and 
attendance. 

In June 1995, the veteran was afforded a VA examination of 
his service-connected right thigh condition.  The examiner 
noted that the veteran complained of pain and numbness and a 
worsening of the pain associated with his right thigh 
disability.  The veteran was noted to ambulate with a cane 
and the help of a neighbor.  On examination, slight tissue 
loss in the right thigh was noted as compared to the left.  
There was no evidence of damage to tendons, bones, joints or 
nerves found on examination.  The right lower extremity 
exhibited fair muscle strength, with good muscle strength on 
the left.  Pain was evident in the right knee and hip with 
flexion.  No muscle hernia was evident.

A healed, non-adherent, non-tender scar measuring 
approximately 1 by 2 centimeters in diameter, was noted on 
the posterior of the right thigh, and another healed, non-
adherent, non-tender scar measuring about 2 by 3 centimeters 
was identified on the right anterior distal thigh.  Both 
scars were identified as likely residuals of a gunshot wound.  
X-rays of the right thigh were negative for fracture.  
Diagnoses of healed scar on the right thigh with an injury to 
Muscle Group (MG) XIV and bilateral sacroiliac arthritis were 
assessed.  

A VA neurologic examination was also completed in June 1995.  
This showed complaints of pain over the right thigh and pain 
in the hands.  Objective findings for the lower extremities 
showed no focal weakness, no sensory deficit, active and 
equal (DTR's).  A diagnosis of no neurologic deficit was 
stated.

In the veteran's Notice of Disagreement and his VA Form 9 
(substantive appeal), both dated in December 1995, the 
veteran stated that he currently had excruciating pain and 
numbness in his right leg, especially in the thigh, as a 
residual of the service-connected gunshot wound.  He also 
contended that though the scars had healed, he continued to 
feel increasing pain with age.

In April 1996, the veteran's claim came before the Board and 
was remanded to the RO for further development of the 
evidence.  On remand, the Board instructed the RO to obtain 
any additional medical treatment records identified by the 
veteran, and to schedule the veteran for an orthopedic 
examination to determine the current severity of the 
veteran's service-connected disability.  The examiner was to 
specifically address the disability in terms of any effects 
of weakened movement, excess fatigability and incoordination 
their severity, and if possible, impact on the veteran's 
ability to perform average employment.  Additionally, the 
examiner was to be asked to comment on the veteran's 
subjective complaints and the specific symptoms and 
manifestations of the service-connected right thigh 
disability, and to state an opinion as to whether there was 
adequate pathology to support the level of the veteran's 
subjective complaints.  Following the completion of the 
requested examination, the RO was instructed to reevaluate 
the veteran's claim in light of 38 C.F.R. §§ 4.40, 4.45, 
pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In May 1996, the RO requested from the veteran additional 
information regarding medical treatment for his service-
connected right thigh disability.  In June 1996, the 
veteran's daughter submitted a statement in which she stated 
that the veteran had numbness and excruciating pain in his 
right leg due to his service-connected residuals of a gunshot 
wound to the thigh, and moaned with pain.

The veteran's daughter also provided a duplicate copy of the 
May 1995 letter from Dr. R., as well as a copy of a VA 
authorization for release of medical evidence pertaining to 
the veteran, which was signed by her on behalf of the 
veteran.  The form contained comments provided by Dr. R., in 
which he stated that the veteran received treatment and 
monthly consultations from him from October 1994 to May 1996 
for neuralgia and the late effects of musculoskeletal and 
connective tissue injuries.

In June 1996, the RO requested from Dr. R. the complete and 
original treatment records pertaining to the veteran since 
October 1994.  Later in June 1996, Dr. R. responded with a 
letter in which he stated that he remembered that the veteran 
first visited him in October 1994 for complaints related to 
his World War II gunshot wound to the right leg.  The 
veteran's chief complaints included excruciating pain and 
numbness in the right leg, especially the thigh, insomnia, 
body weakness and easy fatigability, and a slight difference 
in the size of the right, as opposed to the left leg.  Dr. R. 
also reported "signs" of severe anemia, poor knee jerk 
reflex, old scars on the gluteal muscle area and anterior 
distal third of the right thigh, limping on the right side, 
and slight atrophy of the right leg.  He stated a tentative 
diagnosis of neuralgia.  A final diagnosis of neuralgia with 
late effects of musculoskeletal and connective tissue 
injuries was reportedly made after three months of treatment.  
Dr. R. reported no significant improvement in the pain and 
numbness of the right leg, progressive degeneration of the 
limping, atrophy of the right leg and a reduction in the 
severity of anemia;  the veteran's prognosis was listed as 
"poor".

In May 1997, the veteran submitted a statement in which he 
repeated that he had excruciating pain in his right leg and 
limping due to his service-connected gunshot wound.  

The veteran was scheduled for a VA examination in November 
1997.  However he did not report for the examination.  
Following the issuance of a Supplemental Statement of the 
Case in June 1998, the veteran submitted a request to have a 
VA examination rescheduled.  

In September 1998, the veteran underwent VA joint and muscle 
examinations for evaluation of his service-connected 
condition.  The VA examiner noted that the veteran's 
subjective complaints had been identified as pain in the 
right thigh.  It was also noted that the veteran was 
uncommunicative on the date of the examination, most probably 
due to severe dementia.  The veteran was also non-ambulatory, 
and arrived in a wheelchair.  It was noted that he was 
immobile and spent most of his waking hours sitting;  the 
activities of daily living (ADL) were no longer performed by 
the veteran independently.  

On examination of the joints, the examiner noted active range 
of motion of the right knee from 30 to 90 degrees against 
gravity, a passive range of motion from zero to 110 degrees, 
an active range of motion of the left knee from zero to 
100 degrees and a passive range of motion from zero to 
110 degrees.  The examiner noted that the limitation of 
motion was due to weakness of the muscles, not pain;  there 
was no tenderness identified.  There was no edema, effusion, 
redness, swelling or instability present on examination.  
With respect to the veteran's gait and functional limitations 
on standing and walking, the examiner noted that the veteran 
was unable to walk due to weakness of the quadriceps muscles.  
However, he exhibited good sitting balance and could stand up 
and support himself for only a few minutes.  

The examiner stated diagnoses of residuals of a gunshot wound 
to the right thigh, affecting muscle group XVI with healed 
scars and degenerative joint disease of the right and left 
knees, secondary to aging.  The examiner also stated an 
opinion that neither the veteran's right nor left knee were 
affected by the gunshot wound, and that they were most 
affected by degenerative osteoarthritis secondary to aging.

Upon examination of the muscles, the VA examiner again noted 
that the veteran was unresponsive to questioning and 
wheelchair-bound.  The examiner noted the track of the 
gunshot wound as from the right lower buttock area with an 
exit wound at the antero-lateral aspect of the right thigh.  
Minimal muscle injury to Muscle Group XIV was assessed, 
without any bony or neurovascular injury.  With respect to 
current symptoms of muscle pain, activity limited by fatigue 
or inability to move the joint through the full range of 
motion and the degree to which the disability interfered with 
daily living, the examiner reported that the veteran was 
uncommunicative due to senile dementia, but that he exhibited 
good sitting balance, and that he spent most of his day 
sitting at home, incapable of performing activities of daily 
living.  

The examiner described the veteran's entry wound scar as 
about 1.5 centimeters in diameter and the exit scar on the 
thigh as two centimeters in diameter;  both were healed, 
movable, non-tender, flat and well-remodeled.  Minimal to no 
tissue loss was noted, and the muscle groups penetrated were 
identified as Groups XIV and XIII.  There was no evidence of 
adhesions, tendon damage, bone, joint or nerve damage.  
Muscle strength was rated as 3+ on a scale of 5.  No muscle 
herniation was identified.  With regard to loss of muscle 
function, the examiner noted that the veteran still had 
muscle function and was still able to support his trunk on 
standing.  He noted low endurance, easy fatigability and fair 
muscle tone, with equal thigh circumference bilaterally.  The 
veteran's knee joint motion was noted as above, with the note 
that the veteran was not able to move his knee against 
resistance, but could move it against gravity.

The examiner stated a diagnosis of residual injury to the 
right thigh, Muscle Group XIV, with healed scars.  It was the 
opinion of the examiner that the gunshot wound had healed and 
the associated scars had matured considerably.  According to 
the examiner, the veteran's weakness and immobility were not 
due to the gunshot wound, but were due to senility and 
dementia.  The veteran's inability to perform the activities 
of daily living on his own was also attributed to this 
nonservice-connected disability by the examiner.  The 
examiner opined that there were no signs of massive tissue 
loss, adhesions, edema or tenderness over the affected area 
to explain the veteran's weakness and immobility.  Finally, 
the examiner noted that the state and condition of the 
veteran's left thigh muscle was identical to that observed on 
the right thigh.

Relevant Law and Regulations 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155;  38 C.F.R. 
§§ 3.321(a), 4.1 (1998).  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

The Board notes that the veteran's condition has been 
evaluated as a muscle injury resulting from a gunshot wound, 
and that by regulatory amendment effective June 3, 1997, 
changes were made to the schedular criteria for evaluating 
muscle injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 
4.72.  See 62 Fed. Reg. 30237-240 (1997).  In Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), the Court held that 
"where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and we so hold will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Thus, the veteran's disability must be evaluated under 
the rating criteria concerning evaluation of disabilities 
residual to healed wounds involving muscle groups due to 
gunshot or other trauma which existed prior to July 3, 1997, 
and the current criteria, made effective on July 3, 1997, to 
determine which is more favorable to the veteran.  The RO 
initially evaluated the veteran's condition under the pre-
June 1997 criteria, and then reconsidered it in the 
supplemental statement of the case of July 1998, under the 
new criteria.
 
38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of residuals of gunshot and shell fragment 
wounds.  As noted, this regulation was modified by regulatory 
amendment effective July 3, 1997.  As such, the Board will 
set forth the appropriate context for both the old and the 
new versions of that regulation.

Under the "old" version, 38 C.F.R. § 4.56 provided that a 
slight disability of the muscle was a simple wound of muscle 
without debridement, infection, or effects of laceration.  
The service medical records would show a record of a wound of 
slight severity or relatively brief treatment and return to 
duty and healing with good functional results.  There would 
be no consistent complaints of cardinal symptoms of muscle 
injury or painful residuals.  Objectively, the medical 
evidence would show a slight injury to a muscle group 
manifested by a minimum scar;  slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.  38 C.F.R. § 4.56(a) (1996).

A moderate disability of muscles was a through and through or 
deep penetrating wounds of relatively short track by single 
bullet or small shell or shrapnel fragment.  Absence of the 
explosive effect of a high velocity missile, and of residuals 
of debridement or of prolonged infection.  The service 
medical records would show a record of hospitalization in 
service for treatment of the wound.  In addition, there would 
be records following service of consistent complaints of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, the medical evidence would show a 
moderate injury to a muscle group manifested by entrance and 
(if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through tissue;  signs of moderate loss of deep fasciae or 
muscle substance or impairment of muscle tonus,  and definite 
weakness on comparative tests.  38 C.F.R. § 4.56(b).

A moderately severe disability of muscles was a through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The service medical records 
would show a record of hospitalization for a prolonged period 
in service for treatment of the wound of severe grade.  In 
addition, there would be records following service of 
consistent complaints of cardinal symptoms of muscle wounds.  
There might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a moderately 
severe injury to a muscle group manifested by entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Further, there are indications on palpation of moderate loss 
of deep muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved give 
positive evidence of marked or moderately severe loss.  38 
C.F.R. § 4.56(c).

A severe disability of muscles was a through and through or 
deep penetrating wound due to a high velocity missile or 
large or multiple low velocity missiles, or the explosive 
effect of high velocity missile, or to a shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding, and 
cicatrization.  The service medical records would show a 
record of hospitalization for a prolonged period in service 
for treatment of the wound of severe grade.  In addition, 
there would be records following service of consistent 
complaints of cardinal symptoms of muscle wounds.  There 
might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a severe injury 
to a muscle group manifested by extensive ragged, depressed, 
and adherent scars of skin so situated as to indicate wide 
damage to muscle groups by the track of the missile.  X-rays 
might show minute, multiple, scattered foreign bodies, 
indicating the spread of intermuscular trauma and the 
explosive effects of the missile.  Palpation would reveal 
moderate or extensive loss of deep fasciae or muscle 
substance, with soft or flabby muscles in the wound area.  
Tests of strength, endurance compared with the sound side, or 
coordinated movements would show positive evidence of severe 
impairment of function.  Reaction of degeneration would not 
be present in electrical tests, but a diminished excitability 
to faradic current, compared with the sound side, may be 
present.  Visible or measured atrophy may be present, with 
adaptive contractions or the opposing groups of muscles, if 
present, indicating severity.  Adhesion of the scar to one of 
the long bones, scapula, pelvic bones, sacrum, or vertebra, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type of muscle damage.  Atrophy 
of muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds to the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability.  38 C.F.R. § 4.56(d).

Under the new version of the rating criteria, 38 C.F.R. § 
4.56 (1998) provides that:  (a) an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal;  (b) a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged;  (c) for 
VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; and under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

The Board notes that the new version of 38 C.F.R. § 4.56 is 
otherwise basically the same as the old version.  
Additionally, the current provisions of 38 C.F.R. § 4.56(a) 
and (b) were formerly contained in 38 C.F.R. § 4.72, 
effective prior to July 3, 1997.  However, for the sake of 
clarity and in order to show that both versions have been 
fully considered by the Board, the Board will set forth the 
new version.

38 C.F.R. § 4.56(d)(1) describes slight disability of 
muscles:  (i) Type of injury:  simple wound of muscle without 
debridement or infection;  (ii) History and complaint:  
service department record of superficial wound with brief 
treatment and return to duty; healing with good functional 
results; no cardinal signs or symptoms of muscle disability 
as defined in paragraph (c) of this section;  (iii) Objective 
findings:  minimal scar; no evidence of fascial defect, 
atrophy, or impaired tonus; no impairment of function or 
metallic fragments retained in muscle tissue.

38 C.F.R. § 4.56(d)(2) describes moderate disability of 
muscles:  (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection;  (ii) History and complaint:  service department 
record or other evidence of in-service treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles;  
(iii) Objective findings:  entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.

38 C.F.R. § 4.56(d)(3) describes moderately severe disability 
of muscles:  (i) Type of injury:  through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring;  (ii) 
History and complaint: service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements;  (iii) Objective 
findings:  entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side; tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment. 

38 C.F.R. § 4.56(d)(4) describes severe disability of 
muscles:  (i) Type of injury:  through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring;  (ii) History and 
complaint:  service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements;  (iii) Objective findings:  
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area;  muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile;  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle;  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests;  (D) Visible 
or measurable atrophy;  (E) Adaptive contraction of an 
opposing group of muscles;  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle;  
(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

The Rating Schedule as it pertains to Muscle Group 
designations was also revised as of July 3, 1997, and here 
the changes were merely in the presentation of the 
identifying information pertaining to each Muscle Group.  
There is no substantive distinction between the rating 
criteria as established prior to July 3, 1997, and 
thereafter.  Group XIV was initially designated thus:  
"Anterior thigh group.  (1) Sartorius;  (2) rectus femoris;  
(3) vastus externus;  (4) vastus intermedius;  (5) vastus 
internus;  (6) tensor vaginae femoris.  (Function:  Extension 
of knee (2, 3, 4, 5) simultaneous flexion of hip and flexion 
of knee (1), tension of fascia lata and iliotibial 
(Maissat's) band, acting with XVII, 1, in postural support of 
body (6), acting with hamstrings in synchronizing hip and 
knee (1, 2).)"  The criteria for rating disabilities of the 
muscle group provided for a 40 percent disability evaluation 
for a severe disability, 30 percent for moderately severe, 10 
percent for moderate, and zero percent for slight disability.  
The changes to the criteria effectuated in July 1997 merely 
altered the presentation of the information as provided, and 
no substantive change resulted.  38 C.F.R. § 4.73, DC 5314 
(1996);  38 C.F.R. § 4.73, DC 5314 (1998).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca, 8 Vet. App. 202.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"Court") stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See also Alemany, 9 Vet. App. 518, 519.

Analysis

In evaluating the veteran's claim of entitlement to an 
increased disability evaluation for his service-connected 
residuals of a gunshot wound to the right thigh, the Board 
notes that the primary basis for evaluating residuals of such 
injuries is focused on the effect of the injury on the 
muscles.  In the case at hand, the veteran incurred a gunshot 
wound to the thigh during service in World War II.  There is 
no contemporaneous record of the incurrence of the injury, 
nor of its initial treatment.  Nevertheless, post-service 
records showed evidence of a through and through wound which 
did not have any effect on the bones or direct contact with 
the joints of the veteran's right lower extremity.  

In July 1954, service connection for residuals of a gunshot 
wound to the right thigh, involving Muscle Group XIV, was 
established with a 10 percent disability evaluation.  This 
award has been in effect since October 1952, and is thus 
protected from reduction absent a showing of fraud.  38 
C.F.R. § 3.951.  The most recent VA examination report 
confirms that the muscle group affected by the gunshot wound 
is MG XIV, though the projectile penetrated MG XIII as well.


In connection with his claim for an increased disability 
evaluation, the veteran has contended that the symptoms 
associated with his service-connected condition have worsened 
in severity with his advancing age.  In particular, the 
veteran has reported excruciating pain as well as numbness in 
his right thigh, which he has contended results in his 
limping and prevents him from working.  The veteran's private 
physician, Dr. R. has confirmed the veteran's complaints, and 
has attributed these complaints to the veteran's service-
connected disability.  Dr. R. has also stated that the 
veteran has been diagnosed with neuralgia  secondary to 
musculoskeletal and connective tissue injuries.  Dr. R. did 
not specifically state that this condition was related to the 
service-connected disability.  Included among the complaints 
reported by the veteran were pain, numbness, insomnia, body 
weakness and easy fatigability, to include slight atrophy of 
the right leg and scars.

As noted above, the VA examination in June 1995 revealed no 
neurological deficit, and the September 1998 VA examination, 
which was intended to clarify the symptoms associated with 
the veteran's service-connected condition, showed that the 
veteran's lower extremity muscles and his knees were not 
affected by the gunshot wound, but that his current condition 
was affected by osteoarthritis due to aging and 
senility/dementia.  The Board finds that the September 1998 
VA examination adequately addressed the Board's April 1996 
Remand.  See Stegall v. West,  11 Vet. App. 268 (1998).

At the September 1998 VA examination, the veteran was unable 
to communicate, was confined to a wheelchair, and could no 
longer independently perform the activities of daily life.  
The VA examiner specifically determined that this current 
condition was the result of senility and dementia, and that 
the veteran's weakness and inability to move were the result 
of osteoarthritis due to aging, and not the result of his in-
service gunshot wound.  With respect to the actual area of 
the gunshot wound, the examiner found well-healed scars, and 
no signs of massive tissue loss, adhesions, edema or 
tenderness over the affected area to explain the immobility 
of the veteran.  The examiner also noted that the veteran's 
left thigh muscle was identical to the affected right thigh 
muscle.

Dr. R. was asked to supply actual and clinical records 
pertaining to his treatment of the veteran, and has not 
provided any additional information.  The veteran was 
informed of the RO's request and was asked to request that 
Dr. R. forward the treatment records.  No relevant treatment 
records were submitted, and there is no further evidence of 
record demonstrating that the veteran's current health is 
effected by his service-connected condition, as opposed to 
the age-related conditions and ailments identified by the VA 
examiner. 

It is evident from the above discussion that the evidence 
generally in favor of the veteran's claim consists 
substantially of Dr. R.'s statements.  Evidence generally 
against the claim consists of the VA medical reports. 

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed.Cir.1997) and cases cited therein.

In weighing the medical evidence submitted by Dr. R. on 
behalf of the veteran against the medical evidence provided 
by VA physicians at the two VA examinations, the Board finds 
that the evidence provided by the VA examiners is more 
reliable.  

The June 1995 VA examination report provides descriptions of 
the veteran's service-connected disability.  More 
significantly, in response to the Board's remand, the VA 
examiner who evaluated the veteran in September 1998 
specifically reported having reviewed all the evidence of 
record.  The September 1998 appears to be very thorough, with 
specific descriptions of the gunshot residuals provided.  
Specific physiologic observations were made by the examiner, 
such as limitation of motion of the muscles being due to 
muscle weakness, not pain.  The examining physician provided 
reasons and bases for conclusions reached.  

By contrast, Dr. R. has presented only conclusory statements 
in support of the veteran's claim and merely referred in his 
written statement of June 1996, to his "remembrance" of the 
veteran's case.  Not only did Dr. R fail to provide the 
clinical records requested by the RO, but he apparently did 
not refer to any documentation of his treatment of the 
veteran over the preceding two years when preparing his 
summary of the veteran's medical condition.  Of particular 
interest to the Board is the fact that Dr. R. failed to 
mention the veteran's non service connected dementia, 
osteoarthritis and other disabilities associated with old 
age, even though it is clear from the evidence of record as a 
whole that these are significant factors in the appellant's 
presentation.   

With respect to Dr. R's assessments of the veteran's 
condition, the Board finds that the physician's statements 
largely parrot the language of veteran's subjective 
complaints.  Dr. R. did not provide any basis for the his 
reported diagnoses or opinions.  The Board is not bound to 
accept medical opinions which are based on history supplied 
by the veteran where that history is unsupported by the 
medical evidence.  See Black v. Brown, 5 Vet. App. 177 
(1993);  Swann v. Brown, 5 Vet. App. 229 (1993);  Reonal v. 
Brown, 5 Vet. App. 458 (1993); and Guimond v. Brown, 6 Vet. 
App. 69 (1993).  Dr. R. did not state the basis for his 
opinions as to the relation between the veteran's subjective 
complaints and his service-connected disability, and did not 
provide any evidence relative to his observations or 
objective findings on examination.  Therefore, the Board 
finds that Dr. R.'s his opinions are of limited probative 
value in determining the appropriate rating for the veteran's 
disability.  The Board places greater weight of probative 
value on the VA medical records, in particular the report of 
the September 1998 VA examination generated in response to 
the Board's remand.

The Board finds that under the VA Rating Schedule in effect 
prior to July 3, 1997, the veteran's residuals of a gunshot 
wound to the right thigh most closely correspond to the 
description of a moderate disability of muscles.  The 
veteran's wound was a through and through wound;  there is no 
evidence of record showing an explosive effect or residuals 
of debridement or of prolonged infection.  There are no 
service medical records showing treatment of the injury, 
however there is post-service evidence of his continued 
complaints of fatigue, pain and limited extension of the knee 
following service.  The objective evidence of record does not 
show signs of moderate loss of deep fasciae or muscle 
substance or impairment of muscle tonus.  Although 
examination in 1995 revealed a slightly smaller right thigh 
circumference and a weaker right thigh as compared to the 
left, these manifestations of the veteran's service-connected 
disability warrant no more than a finding of a moderate 
disability, which is subject to a 10 percent disability 
evaluation under 38 C.F.R. § 4.73, DC 5314 (1996).

The veteran's right thigh disability does not meet the 
criteria for a moderately severe muscle disability pursuant 
to 38 C.F.R. § 4.56(c) (1996) because there is no evidence 
showing debridement or a history of prolonged infection, 
sloughing of soft parts or intermuscular cicatrization.  Nor 
is there evidence of consistent complaints of symptoms 
following service, or evidence of unemployability related to 
the disability.  There is no objective evidence of record 
showing indications of moderate deep muscle loss or moderate 
loss of normal firm resistance compared to the left thigh.  
Indeed on examination in September 1998, minimal to no muscle 
loss was reported, and in June 1995, "slight" tissue loss 
was shown by a one-centimeter variation in circumference of 
the right thigh as compared to the left.  The Board notes 
that though the veteran is severely limited in his ability to 
ambulate.  However, the VA examiner who evaluated him for his 
disability in September 1998 determined that this muscle 
weakness and overall disability is due to the veteran's 
nonservice-connected ailments, and not the service-connected 
residuals of the gunshot wound to the thigh.

Likewise, the evidence of record does not show that the 
veteran's in-service gunshot wound was productive of a severe 
muscle disability.  As shown above, there is no evidence of 
extensive ragged, depressed and adherent scars of skin 
indicating wide damage to muscle groups.  No abnormalities 
were shown on x-rays, and other listed symptoms of a severe 
injury, as noted above, are also absent.

Under the new rating criteria, the veteran's condition must 
be evaluated as no less than a moderate injury, due to the 
fact that a through and through wound is demonstrated.  
38 C.F.R. § 4.56 (1998).  Pursuant to 38 C.F.R. § 4.73, DC 
5314, this warrants a 10 percent disability rating, which is 
current rating for the veteran's disability.  

The veteran's service-connected disability does not warrant 
the higher disability evaluation provided for a moderately 
severe disability because there is no evidence of a history 
of debridement, prolonged infection, or sloughing of soft 
parts and intermuscular scarring.  There is no evidence of 
loss of deep fascial, muscle substance or normal firm 
resistance of muscles on the right as compared to the left 
thigh, and the evidence does not show positive evidence of 
muscle impairment on testing against the left thigh.  See 
38 C.F.R. § 4.56(d) (1998).

There is no evidence supporting a finding of a severe 
disability under the current rating criteria contained in 
38 C.F.R. § 4.56(d) (1998).  The evidence does not show that 
the history of the veteran's disability meets the stated 
criteria, and none of the objective signs of a severe muscle 
group injury (listed above) have been demonstrated.  

The Board has also considered the rating criteria for 
limitation of flexion of the right knee and of the right hip, 
as these two functions are identified as functions of the 
affected muscle group pursuant to 38 C.F.R. § 4.73, DC 5314.  
However, on the basis of the findings set forth in the VA 
examination report of September 1998, the Board finds that 
the evidence of record does not support a finding that the 
veteran's currently demonstrated limitation of flexion of the 
right knee is the result of his service-connected residuals 
of a gunshot wound to the right thigh.  The examiner 
specifically stated that both of the veteran's knees 
exhibited degenerative joint disease and osteoarthritis 
secondary to aging, and not the gunshot wound.  There is no 
evidence of record showing that the veteran has any 
limitation of flexion of the right hip associated with his 
service-connected condition, and he has not reported any such 
complaint of limitation of flexion of the hip.  The objective 
evidence of record shows no abnormality of the bones of the 
right leg secondary to the gunshot wound.  Because the 
medical evidence of record does not show that a limitation of 
motion of the veteran's right knee or thigh is the result of 
his service-connected condition, the Board finds that any 
discussion of the application of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca, 8 Vet. App. 202 is inappropriate.

The veteran contends that his complaints of numbness and 
"excruciating pain" in his right leg are the result of his 
service-connected residuals of a gunshot wound to the thigh.  
However, current medical evidence indicates that the 
veteran's complaints are related to nonservice-connected 
conditions of senility, dementia and osteoarthritis secondary 
to age.  The Board notes that the record does not show that 
the veteran possesses the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert in order for such testimony to be considered competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, (1992).  
Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis, and therefore that 
evidence does not establish that his current complaints are 
related to his service-connected condition.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In short, the greater weight of the competent medical 
evidence of record does not support the veteran's claim that 
his current complaints of severe disability are related to 
his service-connected condition.  The Board finds that the 
veteran's service-connected residuals of a gunshot wound to 
the right thigh warrant no more than a 10 percent disability 
evaluation under both the pre-July 3, 1997 rating criteria 
and the current criteria.  The claim for an increased 
disability evaluation is denied.

Extraschedular evaluation

The Board notes that the RO, in the Supplemental Statement of 
the Case in June 1998, concluded that an extraschedular 
evaluation was not warranted for the veteran's disability.  

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321 (1998).  
As noted above, the RO has addressed the matter of the 
assignment of an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (1998).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Although the veteran is not employed, and he reported that he 
is unable to work on his farm as a result of his service-
connected residuals of a gunshot wound to the right thigh, 
other medical treatment records show that the veteran's 
inability to perform the activities of daily living are the 
result of senility and dementia, as well as osteoarthritis 
secondary to old age.  The medical evidence of record, which 
has been discussed in extensive detail above, does not show 
that the veteran's service-connected muscle injury to the 
right thigh is so severe as to warrant a rating in excess of 
that provided in the schedule.  In particular, the Board 
notes that other conditions have been identified as the 
source of the veteran's current debilitating condition, and 
no evidence of hospitalization has been required for the 
service-connected disability.  

In short, the Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture.  Accordingly, an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to a disability evaluation in excess of 
10 percent for service-connected residuals of a gunshot wound 
to the right thigh is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  Neuralgia is "acute paroxysmal pain radiating along the course of one or more nerves usu[ally] without 
demonstrable changes in the nerve structure."  Webster's Medical Desk Dictionary, 471 (1986).  See 
Horowitz v. Brown, 5 Vet. App.  217, 224 (1993).
- 24 -


- 1 -


